
	
		II
		110th CONGRESS
		1st Session
		S. 2300
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Mr. Kerry (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To improve the Small Business Act, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Contracting
			 Revitalization Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Contract bundling
					Sec. 101. Leadership and oversight.
					Sec. 102. Removal of impediments to contract bundling database
				implementation.
					Sec. 103. Contract consolidation.
					Sec. 104. Small business teams.
					TITLE II—Subcontracting integrity
					Sec. 201. GAO recommendations on subcontracting
				misrepresentations.
					Sec. 202. Small business subcontracting
				improvements.
					Sec. 203. Evaluating subcontracting participation.
					Sec. 204. Pilot program.
					TITLE III—Small business procurement programs
				improvement
					Subtitle A—Service-disabled veteran-owned small business
				program
					Sec. 321. Certification.
					Sec. 322. Transition period for surviving spouses or permanent
				care givers.
					Sec. 323. Mentor-protege program.
					Sec. 324. Improving opportunities for service disabled
				veterans.
					Subtitle B—Women-owned small business program
					Sec. 341. Implementation deadline.
					Sec. 342. Certification.
					Subtitle C—Small disadvantaged business program
					Sec. 361. Certification.
					Sec. 362. Net worth threshold.
					Sec. 363. Extension of socially and economically disadvantaged
				business program.
					Subtitle D—Historically underutilized business zones
				programs
					Sec. 381. HUBZone small business concerns.
					Sec. 382. Military base closings.
					Subtitle E—BusinessLINC Program
					Sec. 391. BusinessLINC Program.
					TITLE IV—Acquisition process
					Sec. 401. Procurement improvements.
					Sec. 402. Reservation of prime contract awards for small
				businesses.
					Sec. 403. GAO study of reporting systems.
					Sec. 404. Micropurchase guidelines.
					Sec. 405. Reporting on overseas contracts.
					Sec. 406. Agency accountability.
					TITLE V—Small business size and status integrity
					Sec. 501. Policy and presumptions.
					Sec. 502. Annual certification.
					Sec. 503. Meaningful protests of small business size and
				status.
					Sec. 504. Training for contracting and enforcement
				personnel.
					Sec. 505. Updated size standards.
					Sec. 506. Small business size and status for purpose of
				multiple award contracts.
				
			2.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the terms
			 service-disabled veteran, small business concern, and
			 small business concern owned and controlled by service-disabled
			 veterans have the same meanings as in section 3 of the Small Business
			 Act (15 U.S.C. 632); and
			(3)the terms small business concern
			 owned and controlled by socially and economically disadvantaged
			 individuals and small business concern owned and controlled by
			 women have the same meanings as in section 8(d) of the Small Business
			 Act (15 U.S.C. 637(d)).
			IContract
			 bundling
			101.Leadership and
			 oversight
				(a)In
			 generalSection 15 of the
			 Small Business Act (15 U.S.C. 644) is amended by adding at the end the
			 following:
					
						(q)Bundling
				Accountability Measures
							(1)Governmentwide
				Accountability on Bundling
								(A)Reinstatement of
				reporting requirementsIn addition to submitting such annual
				reports on all incidents of bundling to the Administrator as may be required
				under Federal law, the head of each Federal agency shall submit an annual
				report on all incidents of bundling to the Administrator for Federal
				Procurement Policy.
								(B)Report to
				CongressThe Administrator shall promptly review and annually
				report to Congress information on any discrepancies between the reports on
				bundled contracts from Federal agencies to the Administration, the Office of
				Federal Procurement Policy, and the Federal procurement data system described
				in subsection (c)(5).
								(2)Teaming
				requirementsEach Federal
				agency shall include in each solicitation for any contract award above the
				substantial bundling threshold of such agency a provision soliciting small
				business teams and joint ventures.
							(3)Implementation
				of Comptroller General’s recommendationsNot later than 270 days after the date of
				enactment of this subsection, the Administrator, with the concurrence of the
				Administrator for Federal Procurement Policy, shall ensure that, in response to
				the recommendations of the Comptroller General of the United States contained
				in Report No. GAO–04–454, titled Contract Management: Impact of Strategy
				to Mitigate Effects of Contract Bundling Is Uncertain—
								(A)modifications are made to the Federal
				procurement data system described in subsection (c)(5) to capture information
				concerning the impact of bundling on small business concerns;
								(B)the Administrator receives from each
				Federal agency an annual report containing information concerning—
									(i)the number and
				dollar value of bundled contract actions and contracts;
									(ii)benefit analyses
				(including the total dollars saved) to justify why contracts are
				bundled;
									(iii)the number of
				small business concerns losing Federal contracts because of bundling;
									(iv)how contractors
				awarded bundled contracts complied with the agencies subcontracting plans;
				and
									(v)how mitigating
				actions, such as teaming arrangements, provided increased contracting
				opportunities to small business concerns.
									(4)Governmentwide
				Review of Bundling Interpretations
								(A)In
				generalThe Administrator,
				with the concurrence of the Chief Counsel for Advocacy and the Inspector
				General, shall conduct a governmentwide review of the Federal agencies legal
				interpretations of antibundling statutory and regulatory requirements.
								(B)ReportNot later than 1 year after the date of
				enactment of this subsection, the Administrator shall submit to Congress a
				report containing the findings of the review conducted under subparagraph
				(A).
								(5)Agency Policies
				on Reduction of Contract BundlingNot later than 180 days after the date of
				enactment of this subsection, the head of each Federal agency shall, with
				concurrence of the Administrator, issue a policy on the reduction of contract
				bundling.
							(6)Best Practices
				on Contract Bundling Reduction and MitigationNot later than 60 days after the date of
				the enactment of this subsection, the Administrator shall publish a guide on
				best practices to reduce contract bundling, as directed by the Strategy and
				Report on Contract Bundling issued by the Office of Management and Budget on
				October 29, 2002.
							(7)Contract Bundling mitigation through
				subcontracting
								(A)In generalThe Administrator
				shall ensure that each State is assigned a commercial market representative to
				provide services for that State.
								(B)AssignmentA commercial market representative may not
				be assigned by the Administrator to provide services for more than 2
				States.
								(8)Contract
				bundling oversight
								(A)PolicyIt is the policy of Congress that the
				Administrator shall take appropriate actions to remedy contract bundling
				oversight problems identified by the Inspector General of the Administration in
				Report No. 5–14, titled Audit of the Contract Bundling
				Program.
								(B)Corrective
				action
									(i)Assignment of
				Procurement Center Representatives
										(I)In
				generalThe Administrator shall assign not fewer than 1
				procurement center representative to each major procurement center, as
				designated by the Administrator under section 8(l)(6).
										(II)ReportingThe
				Administrator shall annually submit to Congress a report—
											(aa)containing a
				list of designations of major procurement centers in effect during the relevant
				fiscal year;
											(bb)detailing the
				criteria for designations; and
											(cc)including a
				trend analysis concerning the impact of reviews and placements of procurement
				center representatives and breakout procurement center representatives.
											(ii)Timely Review
				of Bundled ContractsNot
				later than 30 days after receiving a submission from a Federal agency, the
				Administrator shall review any potential bundled contract submitted to the
				Administrator for review by any Federal
				agency.
									.
				(b)Technical
			 correctionSection 15(g) of the Small Business Act (15 U.S.C.
			 644(g)) is amended by striking Administrator of the Office of Federal
			 Procurement Policy each place such term appears and inserting
			 Administrator for Federal Procurement Policy.
				(c)Procurement
			 center representativesSection 15(l) of the Small Business Act (15
			 U.S.C. 644(l)) is amended—
					(1)by striking
			 paragraph (1) and inserting the following:
						
							(1)(A)A procurement center
				representative shall carry out the activities described in paragraph (2), and
				shall be an advocate for the maximum practicable utilization of small business
				concerns, whenever appropriate.
								(B)A procurement center representative
				is authorized to assist contracting officers in the performance of market
				research in order to locate small business concerns, small business concerns
				owned and controlled by socially and economically disadvantaged individuals,
				small business concerns owned and controlled by women, small business concerns
				owned and controlled by service-disabled veterans, small business concerns
				owned and controlled by veterans, and HUBZone small business concerns capable
				of satisfying agency needs.
								(C)Any procurement center representative
				assigned under this paragraph shall be in addition to the representative
				referred to in subsection
				(k).
								;
					(2)in paragraph
			 (2)—
						(A)by striking
			 breakout each place that term appears;
						(B)in subparagraph
			 (F), by striking and at the end;
						(C)in subparagraph
			 (G), by striking the period at the end and inserting a semicolon; and
						(D)by adding at the
			 end the following:
							
								(H)(i)identify and review
				solicitations that involve contract consolidations for potential bundling of
				contract requirements; and
									(ii)recommend small business concern
				participation as contractors, including small business concern teams, whenever
				appropriate, prior to the issuance of a solicitation described in clause
				(i);
									(I)manage the activities of the breakout
				procurement center representative, commercial marketing representative, and
				technical assistant; and
								(J)submit an annual report to the
				Administrator containing—
									(i)the number of proposed
				solicitations reviewed;
									(ii)the contract recommendations made
				on behalf of small business concerns;
									(iii)the number and total amount of
				contracts broken out from bundled or consolidated contracts for full and open
				competition or small business concern set-aside; and
									(iv)the number and total amount of
				contract dollars awarded to small business concerns as a result of actions
				taken by the procurement center
				office.
									;
						(3)by redesignating
			 paragraphs (4) through (7) as paragraphs (5) through (8), respectively;
					(4)by striking
			 paragraph (3) and inserting the following:
						
							(3)(A)The Administrator may
				assign a breakout procurement center representative, which shall be in addition
				to any representative assigned under paragraph (1).
								(B)A breakout procurement center
				representative—
									(i)shall be an advocate for the breakout
				of items for procurement through full and open competition or small business
				concern set-aside, whenever appropriate, from new, existing, bundled, or
				consolidated contracts; and
									(ii)is authorized—
										(I)to recommend small business concern
				participation in existing contracts that were previously not reviewed for small
				business concern participation;
										(II)to perform the duties described in
				paragraph (2), as necessary to perform the due diligence required for a
				breakout recommendation; and
										(III)to appeal the failure to act
				favorably on any recommendation made under subclause (I).
										(C)Any appeal under subparagraph
				(B)(ii)(III) shall be filed and processed in the same manner and subject to the
				same conditions and limitations as an appeal filed by the Administrator under
				subsection (a).
								(4)(A)The Administrator may
				assign a commercial marketing representative to identify and market small
				business concerns to large prime contractors and assist small business concerns
				in identifying and obtaining subcontracts.
								(B)A commercial marketing representative
				assigned under this paragraph shall—
									(i)conduct compliance reviews of prime
				contractors;
									(ii)counsel small business concerns on
				how to obtain subcontracts;
									(iii)conduct matchmaking activities to
				facilitate subcontracting to small business concerns;
									(iv)work in coordination with local small
				business development centers, technical assistance centers, and other regional
				economic development entities to identify small business concerns capable of
				competing for Federal contracts; and
									(v)provide orientation and training on
				the subcontracting assistance program under section 8(d)(4)(E) for both large
				and small business concerns.
									(C)Any commercial marketing
				representative assigned under this paragraph shall be in addition to any
				procurement center representative assigned under paragraph (1) or
				(3).
								;
					(5)in paragraph (5),
			 as so designated by this section—
						(A)in the second
			 sentence, by inserting the procurement center representative and
			 before the breakout procurement; and
						(B)in the third
			 sentence, by striking (6);
						(6)in paragraph (6),
			 as so designated by this section—
						(A)in subparagraph
			 (A), by striking The breakout procurement center representative
			 and inserting the following: The procurement center representative,
			 breakout procurement center representative, commercial marketing
			 representative,;
						(B)by striking
			 subparagraph (B); and
						(C)by redesignating
			 subparagraph (C) as subparagraph (B);
						(7)in paragraph (7),
			 as so designated by this section, by striking other than commercial
			 items and all that follows through the end of the paragraph and
			 inserting the following: commercial items for authorized resale, or
			 other than commercial items, and which has the potential to incur significant
			 savings or create significant procurement opportunities for small business
			 concerns as the result of the placement of a breakout procurement center
			 representative.; and
					(8)in paragraph (8),
			 as so designated by this section—
						(A)by striking
			 breakout each place the term appears; and
						(B)by adding at the
			 end the following:
							
								(C)The procurement center representative
				shall conduct training sessions to inform procurement staff at Federal agencies
				about the reporting requirements for bundled contracts and potentially bundled
				contracts, and how to work effectively with the procurement center
				representative assigned to such agencies to locate capable small business
				concerns to meet the needs of the
				agencies.
								.
						102.Removal of
			 impediments to contract bundling database implementationSection 15(p)(5)(B) of the Small Business
			 Act (15 U.S.C. 644(p)(5)(B) is amended by striking procurement
			 information and all that follows through the end of the subparagraph
			 and inserting the following: any relevant procurement information as may
			 be required to implement this section, and shall perform, at the request of the
			 Administrator, any other action necessary to enable completion of the contract
			 bundling database authorized by this section by not later than 270 days after
			 the date of enactment of the Small Business
			 Contracting Revitalization Act of 2007..
			103.Contract
			 consolidationThe Small
			 Business Act (15 U.S.C. 631 et seq.) is amended—
				(1)by redesignating section 37 as section 39;
			 and
				(2)by inserting after section 36 the
			 following:
					
						37.Contract
				consolidation
							(a)PolicyExcept
				for the Department of Defense and any agency of that department, the head of
				each Federal department or agency shall ensure that the decisions made by that
				department or agency regarding consolidation of contract requirements of that
				department or agency are made with a view to providing small business concerns
				with appropriate opportunities to participate in the procurements of that
				department or agency as prime contractors and appropriate opportunities to
				participate in such procurements as subcontractors.
							(b)Limitation on use
				of acquisition strategies involving consolidation
								(1)In
				generalExcept for the Department of Defense and any agency of
				that department, the head of a Federal department or agency may not execute an
				acquisition strategy that includes a consolidation of contract requirements of
				that department or agency with a total value in excess of $2,000,000, unless
				the senior procurement executive concerned first—
									(A)conducts market
				research;
									(B)identifies any
				alternative contracting approaches that would involve a lesser degree of
				consolidation of contract requirements; and
									(C)determines that the
				consolidation is necessary and justified.
									(2)Determination
				that consolidation is necessary and justifiedA senior
				procurement executive may determine that an acquisition strategy involving a
				consolidation of contract requirements is necessary and justified for the
				purposes of paragraph (1) if the benefits of the acquisition strategy
				substantially exceed the benefits of each of the possible alternative
				contracting approaches identified under subparagraph (B) of that paragraph.
				However, savings in administrative or personnel costs alone do not constitute,
				for such purposes, a sufficient justification for a consolidation of contract
				requirements in a procurement unless the total amount of the cost savings is
				expected to be substantial in relation to the total cost of the
				procurement.
								(3)Benefits to be
				consideredBenefits considered for the purposes of paragraphs (1)
				and (2) may include cost and, regardless of whether quantifiable in dollar
				amounts—
									(A)quality;
									(B)acquisition
				cycle;
									(C)terms and
				conditions; and
									(D)any other
				benefit.
									(c)DefinitionsIn
				this section—
								(1)the terms
				consolidation of contract requirements and
				consolidation, with respect to contract requirements of a Federal
				department or agency, mean a use of a solicitation to obtain offers for a
				single contract or a multiple award contract to satisfy 2 or more requirements
				of that department or agency for goods or services that have previously been
				provided to, or performed for, that department or agency under 2 or more
				separate contracts smaller in cost than the total cost of the contract for
				which the offers are solicited;
								(2)the term
				multiple award contract means—
									(A)a multiple award
				task order contract or delivery order contract that is entered into under the
				authority of sections 303H through 303K of the Federal Property and
				Administrative Services Act of 1949 (41 U.S.C. 253h through 253k); and
									(B)any other
				indeterminate delivery, indeterminate quantity contract that is entered into by
				the head of a Federal department or agency with 2 or more sources pursuant to
				the same solicitation; and
									(3)the term
				senior procurement executive concerned means, with respect to a
				Federal department or agency, the official designated under section 16(c) of
				the Office of Federal Procurement Policy Act (41 U.S.C. 414(c)) as the senior
				procurement executive for that department or
				agency.
								.
				104.Small business
			 teamsIf more than 1 business
			 concern that is a small business concern based on the size standards
			 established under section 3(a) of the Small Business Act (15 U.S.C. 632(a)) is
			 participating in a contract that is subject to section 125.6 of title 13, Code
			 of Federal Regulations (or any successor thereto), the portion of that contract
			 performed by each such small business concern may be aggregated in determining
			 whether the performance of that contract is in compliance with that section
			 if—
				(1)the head of the Federal department or
			 agency concerned makes a determination in the solicitation that such
			 aggregation will improve contracting opportunities for such small business
			 concerns; and
				(2)the Administrator does not object to such
			 aggregation.
				IISubcontracting
			 integrity
			201.GAO
			 recommendations on subcontracting misrepresentationsSection 8 of the Small Business Act (15
			 U.S.C. 637) is amended by adding at the end the following:
				
					(o)Prevention of
				misrepresentations in subcontracting; implementation of Comptroller General’s
				recommendations
						(1)Statement of
				policyIt is the policy of Congress that the recommendations of
				the Comptroller General of the United States in Report No. 05–459, concerning
				oversight improvements necessary to ensure maximum practicable participation by
				small business concerns in subcontracting, shall be implemented governmentwide,
				to the maximum extent possible.
						(2)Contractor
				complianceCompliance of Federal prime contractors with small
				business subcontracting plans shall be evaluated as a percentage of obligated
				prime contract dollars, as well as a percentage of subcontracts awarded.
						(3)Issuance of
				agency policiesNot later
				than 180 days after the date of enactment of this subsection, the head of each
				Federal agency shall issue a policy on small business subcontracting
				compliance, including assignment of compliance responsibilities between
				contracting, small business, and program offices and periodic oversight and
				review
				activities.
						.
			202.Small business
			 subcontracting improvements
				(a)Certifications
			 requiredSection 8(d)(6) of the Small Business Act (15 U.S.C.
			 637(d)(6)) is amended—
					(1)in subparagraph
			 (E), by striking and at the end;
					(2)in subparagraph
			 (F), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end, the following:
						
							(G)certification that
				the offeror or bidder will acquire articles, equipment, supplies, services, or
				materials, or obtain the performance of construction work from small business
				concerns in the amount and quality used in preparing and submitting to the
				contracting agency the bid or proposal, unless such small business concerns are
				no longer in business or can no longer meet the quality, quantity, or delivery
				date.
							.
					(b)Penalties for
			 false certificationsSection 16(f) of the Small Business Act (15
			 U.S.C. 645(f)) is amended by striking of this Act and inserting
			 or the reporting requirements of section 8(d)(11).
				203.Evaluating
			 subcontracting participation
				(a)Significant
			 factorsSection 8(d)(4)(G) of the Small Business Act (15 U.S.C.
			 637(d)(4)(G)) is amended by striking a bundled and inserting
			 any.
				(b)Evaluation
			 reportsSection 8(d)(10) of the Small Business Act (15 U.S.C.
			 637(d)(10)) is amended—
					(1)by striking
			 is authorized to and inserting shall;
					(2)in subparagraph
			 (B), by striking and at the end;
					(3)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
					(4)by adding at the
			 end the following:
						
							(D)report the results
				of each evaluation under subparagraph (C) to the appropriate contracting
				officers.
							.
					(c)Centralized
			 database; payments pending reportsSection 8(d) of the Small
			 Business Act (15 U.S.C. 637(d)) is amended—
					(1)by redesignating
			 paragraph (11) as paragraph (14); and
					(2)by inserting after
			 paragraph (10) the following:
						
							(11)CertificationA
				report submitted by the prime contractor under paragraph (6)(E) to determine
				the attainment of a subcontract utilization goal under any subcontracting plan
				entered into with a Federal agency under this subsection shall contain the name
				and signature of the president or chief executive officer of the contractor,
				certifying that the subcontracting data provided in the report are accurate and
				complete.
							(12)Centralized
				databaseThe results of an evaluation under paragraph (10)(C)
				shall be included in a national centralized governmentwide database.
							(13)Payments
				pending reportsEach Federal agency having contracting authority
				shall ensure that the terms of each contract for goods and services includes a
				provision allowing the contracting officer of an agency to withhold an
				appropriate amount of payment with respect to a contract (depending on the size
				of the contract) until the date of receipt of complete, accurate, and timely
				subcontracting reports in accordance with paragraph
				(11).
							.
					204.Pilot
			 programSection 8 of the Small
			 Business Act (15 U.S.C. 637), as amended by this Act, is amended by adding at
			 the end the following:
				
					(p)Subcontracting
				incentives and remedial assistance
						(1)Pilot program on
				incentives and mentor-protégé remedial assistance
							(A)In
				generalEach Federal agency is authorized to operate a pilot
				program to provide contractual incentives to prime contractors that exceed
				their small business subcontracting goals and to direct prime contractors that
				fail to comply with their small business subcontracting plans to fund
				mentor-protégé assistance for small business concerns (in this subsection
				referred to as the program).
							(B)TerminationThe
				authority under this paragraph shall terminate on September 30, 2010.
							(2)Assessment of
				mentor-protégé assistance fundingThe mentor-protégé assistance
				funding assessed by an agency under the terms of the program shall be
				determined in relation to the dollar amount by which the prime contractor
				failed its small business subcontracting goals.
						(3)Expenditure of
				mentor-protégé assistance fundingThe prime contractor shall
				expend the mentor-protégé assistance funding assessed by the agency under the
				terms of the program on mentor-protégé assistance to small business concerns,
				as provided by a mentor-protégé agreement approved by the relevant Federal
				agency.
						(4)Annual report
				requiredEach Federal agency described in paragraph (1) shall
				submit an annual report to the Committee on Small Business and Entrepreneurship
				of the Senate and the Committee on Small Business of the House of
				Representatives containing a detailed description of the pilot program, as
				carried out by that agency, including the number of participating companies,
				any incentives provided to prime contractors, as appropriate, and the amounts
				and types of mentor-protégé assistance provided to small business
				concerns.
						.
			IIISmall business
			 procurement programs improvement
			AService-disabled
			 veteran-owned small business program
				321.Certification
					(a)Congressional
			 intentIt is the intent of Congress that the Administrator should
			 accept certifications by the Department of Veterans Affairs, under such
			 criteria as the Administrator may prescribe, by regulation or order, in
			 certifying small business concerns owned and controlled by service-disabled
			 veterans
					(b)RegulationsBefore implementing subsection (a), the
			 Administrator shall promulgate regulations or orders ensuring appropriate
			 certification safeguards to be implemented by the Administration and the
			 Department of Veterans Affairs.
					(c)Registration
			 portalThe Administrator and
			 the Secretary of Veterans Affairs shall ensure that small business concerns
			 owned and controlled by service-disabled veterans may apply to participate in
			 all programs for such small business concerns of the Administrator or the
			 Secretary through a single process.
					322.Transition
			 period for surviving spouses or permanent care giversSection 3(q)(2) of the Small Business Act
			 (15 U.S.C. 632(q)(2)) is amended by striking subparagraph (B) and inserting the
			 following:
					
						(B)the management and daily business
				operations of which are controlled—
							(i)by 1 or more service-disabled veterans or,
				in the case of a veteran with permanent and severe disability, the spouse or
				permanent care giver of such veteran; or
							(ii)for a period of not longer than 10 years
				after the death of a service-disabled veteran, by a surviving spouse or
				permanent caregiver
				thereof.
							.
				323.Mentor-protege
			 programThe Administrator may
			 establish a mentor-protege for small business concerns owned and controlled by
			 service-disabled veterans, modeled on the mentor-protege program of the
			 Administration for small businesses participating in programs under section
			 8(a) of the Small Business Act (15 U.S.C. 637(a)).
				324.Improving
			 opportunities for service disabled veteransSection 36(a) of the Small Business Act (15
			 U.S.C. 657f(a)) is amended—
					(1)in the matter
			 preceding paragraph (1), by striking may and inserting
			 shall; and
					(2)in paragraph (1),
			 by striking and the contracting officer and all that follows
			 through contracting opportunity.
					BWomen-owned small
			 business program
				341.Implementation
			 deadlineNot later than 90
			 days after the date of enactment of this Act, the Administrator shall implement
			 the procurement program for small business concerns owned and controlled by
			 women under section 8(m) of the Small Business Act (15 U.S.C. 637(m)).
				342.Certification
					(a)Congressional
			 intentIt is the intent of
			 Congress that the Administrator should accept certifications by other Federal
			 agencies and State and local governments and certifications from responsible
			 national certifying entities, under such criteria as the Administrator may
			 prescribe, by regulation or order, in certifying small business concerns owned
			 and controlled by women for purposes of the program under section 8(m) of the
			 Small Business Act (15 U.S.C. 637(m)).
					(b)RegulationsPrior to implementing subsection (a), the
			 Administrator shall promulgate regulations ensuring appropriate certification
			 safeguards to be implemented by the Administration and the agencies and
			 entities described in subsection (a).
					CSmall
			 disadvantaged business program
				361.Certification
					(a)Congressional
			 intentIt is the intent of
			 Congress that the Administrator should accept certifications by other Federal
			 agencies and State and local governments and certifications from responsible
			 national certifying entities, under such criteria as the Administrator may
			 prescribe, by regulation or order, in certifying small business concerns owned
			 and controlled by socially and economically disadvantaged individuals.
					(b)RegulationsPrior to implementing subsection (a), the
			 Administrator shall promulgate regulations or orders ensuring appropriate
			 certification safeguards to be implemented by the Administration and the
			 agencies and entities described in subsection (a).
					362.Net worth
			 thresholdSection 8(a)(6)(A)
			 of the Small Business Act (15 U.S.C. 637(a)(6)(A)) is amended—
					(1)by inserting
			 (i) after (6)(A);
					(2)by striking
			 In determining the degree of diminished credit and inserting the
			 following:
						
							(ii)(I)In determining the
				degree of diminished
				credit
								;
					(3)by striking
			 In determining the economic disadvantage and inserting the
			 following:
						
							(iii)In determining the economic
				disadvantage
							;
				and
					(4)by inserting
			 after clause (ii)(I), as so designated by this section, the following:
						
							(II)In determining the assets and net
				worth of a socially disadvantaged individual under this subparagraph, the
				Administrator shall not consider any assets of such individual in a qualified
				retirement plan, as that term is defined in section 4974(c) of the Internal
				Revenue Code of 1986.
							(III)The Administrator shall establish
				procedures that—
								(aa)account for inflationary adjustments
				to, and include a reasonable assumption of, the average income and net worth of
				market dominant competitors; and
								(bb)require an annual inflationary
				adjustment to the average income and net worth requirements under this
				subsection.
								.
					363.Extension of
			 socially and economically disadvantaged business program
					(a)In
			 generalSection 7102(c) of
			 the Federal Acquisition Streamlining Act of 1994 (15 U.S.C. 644 note) is
			 amended by striking September 30, 2003 and inserting
			 September 30, 2012.
					(b)Effective
			 dateThe amendment made by this section shall take effect 30 days
			 after the date of enactment of this Act.
					DHistorically
			 underutilized business zones programs
				381.HUBZone small
			 business concernsSection
			 3(p)(3) of the Small Business Act (15 U.S.C. 632(p)(3) is amended—
					(1)in subparagraph
			 (D), by striking or at the end;
					(2)in subparagraph
			 (E), by striking the period at the end and inserting ; or;
			 and
					(3)by adding at the
			 end the following:
						
							(F)a small business
				concern owned and controlled by an organization described in section
				8(a)(15).
							.
					382.Military base
			 closings
					(a)HUBZone
			 status
						(1)In
			 generalSection 3(p)(4)(D) of
			 the Small Business Act (15 U.S.C. 632(p)(4)(D)) is amended—
							(A)by redesignating
			 clauses (i), (ii), (iii), and (iv) as subclauses (I), (II), (III), and (IV),
			 respectively, and adjusting the margin accordingly;
							(B)by striking
			 means lands and inserting the following “means—
								
									(i)lands
									;
				and
							(C)by striking the
			 period at the end and inserting the following: “; and
								
									(ii)during the
				5-year period beginning on the date that a military installation is closed or
				leased space is vacated under an authority described in clause (i), areas
				adjacent to or within a reasonable commuting distance of lands described in
				clause (i) (which shall not include any area that is more than 15 miles from
				the exterior boundary of that military installation) that are detrimentally,
				substantially, and directly economically affected by the closing of that
				military installation, as determined by the Secretary of Housing and Urban
				Development.
									.
							(2)Feasibility
			 studyNot later than 6 months
			 after the date of enactment of this Act, the Secretary of Housing and Urban
			 Development shall conduct a study of the feasibility of, and submit to the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report regarding,
			 designating as a HUBZone (as that term is defined in section 3 of the Small
			 Business Act (15 U.S.C. 632), as amended by this Act) any area that does not
			 qualify as a HUBZone solely because that area is located within a county
			 located within a metropolitan statistical area (as defined by the Office of
			 Management and Budget). The report submitted under this paragraph shall include
			 any legislative recommendations relating to the findings of the feasibility
			 study conducted under this paragraph.
						(b)Subcontracting
			 goalSection 15(g)(1) of the
			 Small Business Act (15 U.S.C. 644(g)(1)) is amended by inserting and
			 subcontract after not less than 3 percent of the total value of
			 all prime contract.
					(c)Mentor-protege
			 programThe Administrator may establish a mentor-protege program
			 for HUBZone small business concerns (as that term is defined in section 3 of
			 the Small Business Act (15 U.S.C. 632)) and small business concerns owned and
			 controlled by women, modeled on the mentor-protege program of the
			 Administration for small business concerns participating in programs under
			 section 8(a) of the Small Business Act (15 U.S.C. 637(a)).
					EBusinessLINC
			 Program
				391.BusinessLINC
			 ProgramSection 8(n) of the
			 Small Business Act (15 U.S.C. 637(n)) is amended to read as follows:
					
						(n)Business grants
				and cooperative agreements
							(1)In
				generalIn accordance with this subsection, the Administrator
				shall make grants available to enter into cooperative agreements with any
				coalition of private entities, not-for-profit entities, public entities, or any
				combination of private, not-for-profit, and public entities—
								(A)to expand
				business-to-business relationships between large and small business concerns;
				and
								(B)to provide,
				directly or indirectly, with online information and a database of companies
				that are interested in mentor-protégé programs or community-based, statewide,
				or local business development programs.
								(2)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $3,000,000 for each of fiscal years 2008 through 2010, to
				remain available until expended.
							(3)Reports to
				Congress
								(A)In
				generalNot later than April 30, 2009, and annually thereafter,
				the Associate Administrator of Business Development of the Administration shall
				collect data on the BusinessLINC Program and submit to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives, a report on the effectiveness of the
				BusinessLINC Program.
								(B)ContentsEach
				report submitted under subparagraph (A) shall include, for the year covered by
				the report—
									(i)the number of
				programs administered in each State under the BusinessLINC Program;
									(ii)the number of
				grant awards under each program described in clause (i) and the date of each
				such award;
									(iii)the number of
				participating large businesses and participating small business
				concerns;
									(iv)the number and
				dollar amount of the contracts in effect in each State as a result of the
				programs run by each grant recipient under the BusinessLINC Program; and
									(v)the number of
				mentor-protégé, teaming relationships, or partnerships created as a result of
				the BusinessLINC Program.
									(4)DefinitionIn
				this subsection, the term BusinessLINC Program means the grant
				program authorized under paragraph
				(1).
							.
				IVAcquisition
			 process
			401.Procurement
			 improvementsSection 15 of the
			 Small Business Act (15 U.S.C. 644), as amended by this Act, is amended by
			 adding at the end the following:
				
					(r)Bundling data
				fieldsFor each contract (including task or delivery orders
				against governmentwide or other multiple award contracts, indefinite quantity
				or indefinite delivery contracts, and blanket purchase agreements) that is
				bundled or consolidated, an agency shall report publicly, not later than 7 days
				after the date of the award, by means of the Federal governmentwide procurement
				data system described in subsection (c)(5)—
						(1)the number of
				contracts involving small business concerns that were displaced by the bundled
				or consolidated action;
						(2)the number of
				small business concerns that the contracting officer identified as able to bid
				on all or part of requirements; and
						(3)the projected
				cost savings anticipated as a result of bundling or consolidating the
				requirements.
						(s)Governmentwide
				small business trainingThe Administrator, in conjunction with
				the head of any other appropriate Federal agency, shall coordinate the
				development of governmentwide training courses on small business contracting
				and subcontracting with small business concerns, with special focus on the role
				of the small business specialist as a vital part of the acquisition
				team.
					.
			402.Reservation of
			 prime contract awards for small businessesSection 15 of the Small Business Act (15
			 U.S.C. 644), as amended by this Act, is amended by adding at the end the
			 following:
				
					(t)Multiple award
				contractsNot later than 180 days after the date of enactment of
				this subsection, the head of each Federal agency, with the concurrence of the
				Administrator, shall, by regulation, establish criteria for such agency—
						(1)setting aside
				part or parts of a multiple award contract for small business concerns,
				including the subcategories of small business concerns identified in subsection
				(g)(2);
						(2)setting aside
				multiple award contracts for small business concerns, including the
				subcategories of small business concerns identified in subsection (g)(2);
				and
						(3)reserving 1 or
				more contract awards for small business concerns under full and open multiple
				award procurements, including the subcategories of small business concerns
				identified in subsection
				(g)(2).
						.
			403.GAO study of
			 reporting systems
				(a)Study
			 requiredThe Comptroller General of the United States shall
			 conduct a study of—
					(1)the accuracy and
			 timeliness of data collected under the Small Business Act (15 U.S.C. 631 et
			 seq.) in the CCR database of the Administration, or any successor database, the
			 Federal procurement data system described in section 15(c)(5) of the Small
			 Business Act (15 U.S.C. 644(c)(5)), and the Subcontracting Reporting System;
			 and
					(2)the availability
			 of small business information in these computer-based systems to Congress,
			 Federal agencies, and the public.
					(b)Matters
			 coveredThe study conducted under subsection (a) shall
			 include—
					(1)an assessment of
			 the accuracy and timeliness of the information provided by the data collection
			 systems described in subsection (a)(1) and recommendations as to how any
			 deficiencies in such systems can be eliminated;
					(2)a review of the
			 system manuals for such systems and a determination of the adequacy of such
			 manuals in assisting proper operation and administration of the systems;
					(3)a review of the
			 user manuals for such systems and a determination of the clarity and ease of
			 use of such manuals in assisting those reporting into such systems and those
			 obtaining information from such systems;
					(4)the adequacy of
			 the training given to individuals responsible for reporting into such systems
			 and recommendations for any necessary improvements;
					(5)an assessment of
			 the adequacy of any safeguards in such systems against the reporting of
			 inaccurate and untimely data and the need for any additional safeguards;
			 and
					(6)the system
			 architecture, Internet access, user-friendly characteristics, flexibility to
			 add new data fields, ability to provide structured and unstructured reports,
			 range of information necessary to meet user needs, and adequacy of system and
			 user manuals and instructions of such systems.
					(c)ReportNot
			 later than November 30, 2008, the Comptroller General shall submit to the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report containing
			 the results of the study under this section.
				404.Micropurchase
			 guidelinesNot later than 180
			 days after the date of enactment of this Act, the Director of the Office of
			 Federal Procurement Policy shall issue guidelines regarding the analysis of
			 purchase card expenditures to identify opportunities for achieving and
			 accurately measuring fair participation of small business concerns in
			 micropurchases, consistent with the national policy on small business
			 participation in Federal procurements set forth in sections 2(a) and 15(g) of
			 the Small Business Act (15 U.S.C. 631(a) and 644(g)), and dissemination of best
			 practices for participation of small business concerns in
			 micropurchases.
			405.Reporting on
			 overseas contractsNot later
			 than 180 days after the end of each fiscal year, the Administrator shall submit
			 to Congress a report identifying what portion of contracts and subcontracts
			 awarded for performance outside of the United States were awarded to small
			 business concerns.
			406.Agency
			 accountability
				(a)In
			 generalSection 15(g)(2) of
			 the Small Business Act (15 U.S.C.
			 644(g)(2)) is amended—
					(1)by inserting
			 (A) after (2);
					(2)in the first
			 sentence, by striking “shall, after consultation” and inserting the following:
			 “shall—
						
							(i)after
				consultation
							;
					(3)by striking
			 “agency. Goals established” and inserting the following: “agency;
						
							(ii)identify a percentage of the
				procurement budget of the agency to be awarded to small business concerns, in
				consultation with the Office of Small and Disadvantaged Business Utilization of
				the agency, which information shall be included in the strategic plan required
				under section 306 of title 5, United States Code, and the annual budget
				submission to Congress by that agency, and, upon request, in any testimony
				provided by that agency before Congress in connection with the budget process;
				and
							(iii)report, as part of its annual
				performance plan, the extent to which the agency achieved the goals referred to
				in clause (ii), and appropriate justification for any failure to do so.
							(B)Goals
				established
							;
					(4)by striking
			 Whenever and inserting the following:
						
							(C)Whenever
							;
					(5)by striking
			 For the purpose of and inserting the following:
						
							(D)For the purpose
				of
							;
					(6)in the last
			 sentence—
						(A)by striking
			 (A) contracts and inserting (i) contracts;
			 and
						(B)by striking
			 (B) contracts and inserting (ii) contracts;
			 and
						(7)by adding at the
			 end the following:
						
							(E)(i)Each procurement
				employee described in clause (ii)—
									(I)shall communicate to their
				subordinates the importance of achieving small business goals; and
									(II)shall have as a significant factor in
				the annual performance evaluation of that procurement employee, where
				appropriate, the success of that procurement employee in small business
				utilization, in accordance with the goals established under this
				subsection.
									(ii)A procurement employee described in
				this clause is a senior procurement executive, senior program manager, or small
				and disadvantaged business utilization manager of a Federal agency having
				contracting
				authority.
								.
					(b)Annual
			 reportsSection 10(d) of the Small
			 Business Act (15 U.S.C. 639(d)) is amended—
					(1)by inserting
			 and each agency that is a member of the President’s Management Council
			 (or any successor thereto) after Department of Defense
			 the first place that term appears; and
					(2)by inserting
			 or that agency after Department of Defense the
			 second place that term appears.
					VSmall business
			 size and status integrity
			501.Policy and
			 presumptionsSection 3 of the
			 Small Business Act (15 U.S.C. 632) is amended by adding at the end the
			 following:
				
					(s)Presumption
						(1)In
				generalIn every contract, subcontract, cooperative agreement,
				cooperative research and development agreement, or grant which is set aside,
				reserved, or otherwise classified as intended for award to small business
				concerns, there shall be a presumption of loss to the United States based on
				the total dollars expended on such contract, subcontract, cooperative
				agreement, cooperative research and development agreement, or grant whenever it
				is established that a business concern other than a small business concern
				willfully sought and received the award by misrepresentation.
						(2)Deemed
				certificationsThe following actions shall be deemed affirmative,
				willful, and intentional certifications of small business size and
				status:
							(A)Submission of a
				bid or proposal for a Federal grant, contract, subcontract, cooperative
				agreement, or cooperative research and development agreement reserved, set
				aside, or otherwise classified as intended for award to small business
				concerns.
							(B)Submission of a
				bid or proposal for a Federal grant, contract, subcontract, cooperative
				agreement, or cooperative research and development agreement which in any way
				encourages a Federal agency to classify such bid or proposal, if awarded, as an
				award to a small business concern.
							(C)Registration on
				any Federal electronic database for the purpose of being considered for award
				of a Federal grant, contract, subcontract, cooperative agreement, or
				cooperative research agreement, as a small business concern.
							(3)Paper-based
				certification by signature of responsible official
							(A)In
				generalEach solicitation, bid, or application for a Federal
				contract, subcontract, or grant shall contain a certification concerning the
				small business size and status of a business concern seeking such Federal
				contract, subcontract, or grant.
							(B)Content of
				certificationsA certification that a business concern qualifies
				as a small business concern of the exact size and status claimed by such
				business concern for purposes of bidding on a Federal contract or subcontract,
				or applying for a Federal grant, shall contain the signature of a director,
				officer, or counsel on the same page on which the certification is
				contained.
							(4)RegulationsThe
				Administrator shall promulgate regulations to provide adequate protections to
				individuals and business concerns from liability under this subsection in cases
				of unintentional errors, technical malfunctions, and other similar
				situations.
						.
			502.Annual
			 certificationSection 3 of the
			 Small Business Act (15 U.S.C. 632), as amended by this Act, is amended by
			 adding at the end the following:
				
					(t)Annual
				certification
						(1)In
				generalEach business certified as a small business concern under
				this Act shall annually certify its small business size and, if appropriate,
				its small business status, by means of a confirming entry on the CCR database
				of the Administration, or any successor thereto.
						(2)RegulationsNot
				later than 120 days after the date of enactment of this subsection, the
				Administrator, in consultation with the Inspector General and the Chief Counsel
				for Advocacy of the Administration, shall promulgate regulations to ensure
				that—
							(A)no business
				concern continues to be certified as a small business concern on the CCR
				database of the Administration, or any successor thereto, without fulfilling
				the requirements for annual certification under this subsection; and
							(B)the requirements
				of this subsection are implemented in a manner presenting the least possible
				regulatory burden on small business concerns.
							(3)Determination
				of size statusSmall business size or status for purposes of this
				Act shall be determined at the time of the award of a Federal—
							(A)contract,
				provided that, in the case of interagency multiple award contracts, small
				business size, or status shall be determined annually, except for purposes of
				the award of each task or delivery order set aside or reserved for small
				business concerns;
							(B)subcontract;
							(C)grant;
							(D)cooperative
				agreement; or
							(E)cooperative
				research and development
				agreement.
							.
			503.Meaningful
			 protests of small business size and statusThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended by inserting after section 37, as added by this Act, the
			 following:
				
					38.Small business
				size and status protest system
						(a)DefinitionsIn this section:
							(1)ProtestThe
				term protest means a written objection by an interested party to a
				violation of any small business size or status requirement established under
				any provision of law, including section 3, in connection with—
								(A)a solicitation or
				other request by a Federal agency for offers for a contract for the procurement
				of property or services;
								(B)the cancellation
				of such a solicitation or other request;
								(C)an award or
				proposed award of such a contract; or
								(D)a termination or
				cancellation of an award of such a contract, if the written objection contains
				an allegation that the termination or cancellation is based in whole or in part
				on improprieties concerning the award of the contract.
								(2)Interested
				party
								(A)In
				generalThe term interested party, with respect to a
				contract or a solicitation or other request for offers described in paragraph
				(1), means an actual or prospective bidder or offeror whose direct economic
				interest would be affected by the award of the contract or by failure to award
				the contract.
								(B)InclusionsThe
				term interested party includes the official responsible for
				submitting the Federal agency tender in a public-private competition conducted
				under Office of Management and Budget Circular A–76 (or any successor thereto)
				regarding an activity or function of a Federal agency performed by more than 65
				full-time equivalent employees of the Federal agency.
								(3)Federal
				agencyThe term Federal agency has the same meaning
				as in section 102 of title 40, United States Code.
							(b)Review of
				protests; effect on contracts pending decision
							(1)In
				generalUnder procedures established under subsection (d), the
				Administrator shall decide a protest submitted to the Administrator by an
				interested party.
							(2)Receipts of
				protests
								(A)In
				generalNot later than 1 day after the receipt of a protest, the
				Administrator shall notify the Federal agency involved of the protest.
								(B)AgenciesExcept
				as provided in subparagraph (C), a Federal agency receiving a notice of a
				protested procurement under subparagraph (A) shall submit to the Administrator
				a complete report (including all relevant documents) on the small business size
				or status aspects of the protested procurement—
									(i)not later than 30
				days after the date of the receipt of that notice by the agency;
									(ii)if the
				Administrator, upon a showing by the Federal agency, determines (and states the
				reasons in writing) that the specific circumstances of the protest require a
				longer period, within the longer period determined by the Administrator;
				or
									(iii)in a case
				determined by the Administrator to be suitable for the express option under
				subsection (c)(1)(B), not later than 20 days after the date of the receipt of
				that determination by the agency.
									(C)ExceptionsA
				Federal agency need not submit a report to the Administrator under subparagraph
				(B) if the agency is notified by the Administrator before the date on which
				such report is to be submitted that the protest concerned has been dismissed
				under subsection (c)(1)(D).
								(3)Award of
				contracts
								(A)In
				generalExcept as provided in subparagraph (B), a contract may
				not be awarded in any procurement after the Federal agency has received notice
				of a protest with respect to such procurement from the Administrator and while
				the protest is pending.
								(B)ExceptionsThe
				head of the procuring activity responsible for award of a contract may
				authorize the award of the contract (notwithstanding a protest of which the
				Federal agency has notice under this section)—
									(i)upon a written
				finding that urgent and compelling circumstances which significantly affect
				interests of the United States will not permit waiting for the decision of the
				Administrator under this section; and
									(ii)after the
				Administrator is advised of that finding.
									(C)Urgent and
				compelling circumstancesA finding may not be made under
				subparagraph (B)(i), unless the award of the contract is otherwise likely to
				occur within 30 days after the making of such finding.
								(4)Performance
								(A)In
				generalA contractor awarded a Federal agency contract may,
				during the period described in subparagraph (D), begin performance of the
				contract and engage in any related activities that result in obligations being
				incurred by the United States under the contract, unless the contracting
				officer responsible for the award of the contract withholds authorization to
				proceed with performance of the contract.
								(B)Authorization
				withheldThe contracting officer may withhold an authorization to
				proceed with performance of the contract during the period described in
				subparagraph (D) if the contracting officer determines in writing that—
									(i)a
				protest is likely to be filed with the Administrator alleging a violation of a
				small business size or status requirement; and
									(ii)the immediate
				performance of the contract is not in the best interests of the United
				States.
									(C)Notice of
				protest
									(i)In
				generalIf the Federal agency awarding the contract receives
				notice of a protest in accordance with this subsection during the period
				described in subparagraph (D)—
										(I)the contracting
				officer may not authorize performance of the contract to begin while the
				protest is pending; or
										(II)if authorization
				for contract performance to proceed was not withheld in accordance with
				subparagraph (B) before receipt of the notice, the contracting officer shall
				immediately direct the contractor to cease performance under the contract and
				to suspend any related activities that may result in additional obligations
				being incurred by the United States under that contract.
										(ii)PerformancePerformance
				and related activities suspended under clause (i)(II) by reason of a protest
				may not be resumed while the protest is pending.
									(iii)ExceptionsThe
				head of the procuring activity may authorize the performance of the contract
				(notwithstanding a protest of which the Federal agency has notice under this
				section)—
										(I)upon a written
				finding that—
											(aa)performance of
				the contract is in the best interests of the United States; or
											(bb)urgent and
				compelling circumstances that significantly affect interests of the United
				States will not permit waiting for the decision of the Administrator concerning
				the protest; and
											(II)after the
				Administrator is notified of that finding.
										(D)Time
				periodThe period described in this subparagraph, with respect to
				a contract, is the period beginning on the date of the contract award and
				ending on the later of—
									(i)the date that is
				10 days after the date of the contract award; or
									(ii)the date that is
				5 days after the debriefing date offered to an unsuccessful offeror for any
				debriefing that is requested and, when requested, is required.
									(5)NondelegationThe
				authority of the head of the procuring activity to make findings and to
				authorize the award and performance of contracts under paragraphs (3) and (4)
				may not be delegated.
							(6)Provision of
				documents
								(A)In
				generalWithin such deadlines as the Administrator prescribes,
				and upon request, each Federal agency shall provide to an interested party any
				document relevant to a protested procurement action (including the report
				required by paragraph (2)(B)) that would not give that party a competitive
				advantage and that the party is otherwise authorized by law to receive.
								(B)Protective
				orders
									(i)In
				generalThe Administrator may issue protective orders which
				establish terms, conditions, and restrictions for the provision of any document
				to a party under subparagraph (A), that prohibit or restrict the disclosure by
				the party of information described in clause (ii) that is contained in such a
				document.
									(ii)Types of
				informationInformation referred to in clause (i) is procurement
				sensitive information, trade secrets, or other proprietary or confidential
				research, development, or commercial information.
									(iii)Information
				to the Federal GovernmentA protective order under this
				subparagraph shall not be considered to authorize the withholding of any
				document or information from Congress or an executive agency.
									(7)Interested
				partiesIf an interested party files a protest in connection with
				a public-private competition described in subsection (a)(2)(B), a person
				representing a majority of the employees of the Federal agency who are engaged
				in the performance of the activity or function subject to the public-private
				competition may intervene in protest.
							(c)Decisions on
				protests
							(1)In
				general
								(A)Inexpensive and
				expeditious resolutionTo the maximum extent practicable, the
				Administrator shall provide for the inexpensive and expeditious resolution of
				protests under this section. Except as provided under subparagraph (B), the
				Administrator shall issue a final decision concerning a protest not later than
				100 days after the date on which the protest is submitted to the
				Administration.
								(B)Express
				optionThe Administrator shall, by regulation established under
				subsection (d), establish an express option for deciding those protests which
				the Administrator determines suitable for resolution, not later than 65 days
				after the date on which the protest is submitted.
								(C)AmendmentsAn
				amendment to a protest that adds a new ground of protest, if timely made,
				should be resolved, to the maximum extent practicable, within the time limit
				established under subparagraph (A) for final decision of the initial protest.
				If an amended protest cannot be resolved within such time limit, the
				Administrator may resolve the amended protest through the express option under
				subparagraph (B).
								(D)Frivolous
				protestsThe Administrator may dismiss a protest that the
				Administrator determines is frivolous or which, on its face, does not state a
				valid basis for protest.
								(2)Compliance with
				law
								(A)In
				generalWith respect to a solicitation for a contract, or a
				proposed award or the award of a contract, protested under this section, the
				Administrator may determine whether the solicitation, proposed award, or award
				complies with statutes and regulations regarding small business size or status.
				If the Administrator determines that the solicitation, proposed award, or award
				does not comply with a statute or regulation, the Administrator shall recommend
				that the Federal agency—
									(i)refrain from
				exercising any of its options under the contract;
									(ii)recompete the
				contract immediately;
									(iii)issue a new
				solicitation;
									(iv)terminate the
				contract;
									(v)award a contract
				consistent with the requirements of such statutes and regulations; or
									(vi)implement such
				other recommendations as the Administrator determines to be necessary in order
				to promote compliance with procurement statutes and regulations.
									(B)Best interests
				of United StatesIf the head of the procuring activity
				responsible for a contract makes a finding described in subsection
				(b)(4)(C)(iii)(I)(aa), the Administrator shall make recommendations under this
				paragraph without regard to any cost or disruption from terminating,
				recompeting, or reawarding the contract.
								(C)ImplementationIf
				the Federal agency fails to implement fully the recommendations of the
				Administrator under this paragraph with respect to a solicitation for a
				contract or an award or proposed award of a contract by the date that is 60
				days after the date on which the agency received the recommendations, the head
				of the procuring activity responsible for that contract shall report such
				failure to the Administrator not later than 5 days after the end of such 60-day
				period.
								(3)Payment of
				costs
								(A)In
				generalIf the Administrator determines that a solicitation for a
				contract or a proposed award or the award of a contract does not comply with a
				statute or regulation, the Administrator may recommend that the Federal agency
				conducting the procurement pay to an appropriate interested party the costs
				of—
									(i)filing and
				pursuing the protest, including reasonable attorney's fees and consultant and
				expert witness fees; and
									(ii)bid and proposal
				preparation.
									(B)Costs not
				includedNo party (other than a small business concern) may be
				paid, under a recommendation made under the authority of subparagraph
				(A)—
									(i)costs for
				consultant and expert witness fees that exceed the highest rate of compensation
				for expert witnesses paid by the Federal Government; or
									(ii)costs for
				attorney's fees that exceed $300 per hour, unless the agency determines, based
				on the recommendation of the Administrator on a case by case basis, that an
				increase in the cost of living or a special factor, such as the limited
				availability of qualified attorneys for the proceedings involved, justifies a
				higher fee.
									(C)Recommendation
				to pay costsIf the Administrator recommends under subparagraph
				(A) that a Federal agency pay costs to an interested party, the Federal agency
				shall—
									(i)pay the costs
				promptly; or
									(ii)if the Federal
				agency does not make such payment, promptly report to the Administrator the
				reasons for the failure to follow the Administrator's recommendation.
									(D)Agreement on
				amountIf the Administrator recommends under subparagraph (A)
				that a Federal agency pay costs to an interested party, the Federal agency and
				the interested party shall attempt to reach an agreement on the amount of the
				costs to be paid. If the Federal agency and the interested party are unable to
				agree on the amount to be paid, the Administrator may, upon the request of the
				interested party, recommend to the Federal agency the amount of the costs that
				the Federal agency should pay.
								(4)DecisionsEach
				decision of the Administrator under this section shall be signed by the
				Administrator or a designee for that purpose. A copy of the decision shall be
				made available to the interested parties, the head of the procuring activity
				responsible for the solicitation, proposed award, or award of the contract, and
				the senior procurement executive of the Federal agency involved.
							(5)Reports
								(A)Failure to
				implement recommendations
									(i)In
				generalThe Administrator shall report promptly to the Committee
				on Small Business and Entrepreneurship of the Senate and to the Committee on
				Small Business of the House of Representatives any case in which a Federal
				agency fails to implement fully a recommendation of the Administrator under
				paragraph (2) or (3).
									(ii)ContentsEach
				report under clause (i) shall include—
										(I)a comprehensive
				review of the pertinent procurement, including the circumstances of the failure
				of the Federal agency to implement a recommendation of the Administrator;
				and
										(II)a recommendation
				regarding whether, in order to correct an inequity or to preserve the integrity
				of the procurement process, Congress should consider—
											(aa)private relief
				legislation;
											(bb)legislative
				rescission or cancellation of funds;
											(cc)further
				investigation by Congress; or
											(dd)other
				action.
											(B)Annual
				reportsNot later than January 31 of each year, the Administrator
				shall transmit to Congress a report containing a summary of each instance in
				which a Federal agency did not fully implement a recommendation of the
				Administrator under subsection (b) or this subsection during the preceding
				year. The report shall also describe each instance in which a final decision in
				a protest was not rendered within 100 days after the date on which the protest
				was submitted to the Administrator.
								(d)Regulations;
				authority of Administrator To verify assertions
							(1)In
				generalThe Administrator shall establish such procedures as may
				be necessary for the expeditious decision of protests under this section,
				including procedures for accelerated resolution of protests under the express
				option authorized by subsection (c)(1)(B). Such procedures shall provide that
				the protest process may not be delayed by the failure of a party to make a
				filing within the time provided for the filing.
							(2)Computation of
				timeThe procedures established under paragraph (1) shall provide
				that, in the computation of any period described in this section—
								(A)the day of the
				act, event, or default from which the designated period of time begins to run
				not be included; and
								(B)the last day
				after such act, event, or default be included, unless—
									(i)such last day is
				a Saturday, a Sunday, or a legal holiday; or
									(ii)in the case of a
				filing of a paper at the Administration or another Federal agency, such last
				day is a day on which weather or other conditions cause the closing of the
				Administration or other Federal agency, in which event the next day that is not
				a Saturday, Sunday, or legal holiday shall be included.
									(3)Electronic
				filingThe Administrator may prescribe procedures for the
				electronic filing and dissemination of documents and information required under
				this section. In prescribing such procedures, the Administrator shall consider
				the ability of all parties to achieve electronic access to such documents and
				records.
							(e)EnforcementThe Administrator may use any authority
				available under this Act or any other provision of law to verify assertions
				made by parties in protests under this section.
						(f)RegulationsThe Administrator may issue regulations
				regarding the use of the protest authority to consider small business size or
				status challenges under this section in matters involving any other program for
				small business
				concerns.
						.
			504.Training for
			 contracting and enforcement personnel
				(a)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, the head of each appropriate Federal agency or entity shall, in
			 consultation with the Administrator or the Inspector General of the
			 Administration, as appropriate, develop courses concerning proper
			 classification of business concerns and small business size and status for
			 purposes of Federal contracts, subcontracts, grants, cooperative agreements,
			 and cooperative research and development agreements.
				(b)Policy on
			 prosecutions of small business size and status fraudSection 3 of
			 the Small Business Act (15 U.S.C. 632), as amended by this Act, is amended by
			 adding at the end the following:
					
						(u)Policy on
				prosecutions of small business size and status fraudNot later
				than 180 days after the date of enactment of this subsection, the head of each
				relevant Federal agency and the Inspector General of the Administration shall
				issue a Governmentwide policy on prosecution of small business size and status
				fraud.
						.
				505.Updated size
			 standards
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Administrator shall—
					(1)conduct a detailed review of the size
			 standards for small business concerns established under section 3(a)(2) of the
			 Small Business Act (15 U.S.C. 632(a)(2)); and
					(2)if determined
			 appropriate by the Administrator, promulgate revised size standards under that
			 section.
					(b)PublicationNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall make publically available information regarding—
					(1)the factors
			 evaluated as part of the review conducted under subsection (a)(1); and
					(2)the criteria used
			 for any revised size standards promulgated under subsection (a)(2).
					506.Small business
			 size and status for purpose of multiple award contractsSection 3 of the Small Business Act (15
			 U.S.C. 632), as amended by this Act, is amended by adding at the end the
			 following:
				
					(w)Small Business
				Size and Status for Purpose of Multiple Award Contracts
						(1)In
				generalA business concern that enters a multiple award contract
				of any kind with the Federal Government shall in any year in which such a
				contract is in effect, submit an annual statement at the end of its fiscal year
				recertifying its small business size and status to the Federal agency which
				awarded the contract.
						(2)Relation to
				other lawsCompliance with paragraph (1) shall not affect the
				obligation of a business concern to comply with other provisions of law
				concerning small business size or
				status.
						.
			
